                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN



UNITED STATES OF AMERICA,

                            Plaintiff,

              V,                                          Case No. 18-cv-838-wmc

DAVID GRAVEEN, WENDY
JORGENSEN, CAPITAL ONE BANK
(USA), N.A, CAVALRY SPV I, LLC, and
LAC DU FLAMBEAU BAND OF LAKE
SUPERIOR CHIPPEWA INDIANS,

                            Defendants.


                             ORDER CONFIRMING SALE


       On reading and filing the report of the United States Marshal for the Western

District of Wisconsin, appointed under the judgment entered in the above action to

make sale of the leasehold premises described in the complaint herein, and it appearing:

that due notice of the application to confirm the report and sale was given by mail to all

parties or their authorized representatives; that the United States Marshal in making the

sale has complied with the judgment of foreclosute entered in this case and with the

applicable statutes; that the monies from the sale were insufficient to pay the whole

amount adjudged to the plaintiff, United States of America, together with interest and

costs; that the deficiency in that respect being in the amount of $3,432.57; and that

deficiency judgment is not being sought in this action.
       Now, therefore, on motion of the Plaintiff for confirmation of the sale of the

subject premises,

       IT IS ORDERED:

       1.     That the sale of the leasehold mortgaged premises involved in the above

action to the United States Department of Housing and Urban Development, for the

sum of $113,217.43, and the United States Marshal's report of sale, are hereby in all

things approved and confirmed.

       2.     That upon the entry and filing of this Order with the Clerk of the

United States District Court for the Western District of Wisconsin, and upon the

payment of the balance due to the United States Marshal, the United States Marshal

shall deliver the United States Marshal's Conveyance of Leasehold Interest for the

premises involved in this action to:

              U.S. Department of Housing and Urban Development
              c/ o Barbara L. Oswald
              U.S. Attorney's Office, Western District of Wisconsin
              222 W. Washington Ave., Suite 700
              Madison, WI 53703


      3.     That the United States Marshal's costs are as follows:

              (a)    Fee                         $520.00
              (b)    Mileage                     $264.48

                     TOTAL EXPENSES              $784.48

      The United States Marshals Service shall bear its own costs and fees.

      4.     That the United States Attorney's costs are as follows:

             (c)    Publishing Fee              $236.28

                                            2
              TOTAL EXPENSES             $236.28

The United States Attorney's Office shall bear its own costs and fees.




                                         V                       udge
                                          \ estern District of Wisconsin




                                     3
